CONCURRING OPINION
By BENNETT, J.
This case is one illustrating the difference between applying a test of “manifest weight of the evidence” and evidence as to which “reasonable minds could not differ.” I believe that a finding in favor of the plaintiff would have been manifestly against the weight of the evidence, but cannot say that reasonable minds could not have differed about it. In the one test I am applying my own opinion as to the weight of the evidence, and in the other I am giving my opinion as to whéther it is so clear that others might not differ about it. .Dr. Rdnz’s testimony is really the only testimony in the record by which the plaintiff *260attempted to show the probability that the water was the cause of death. On direct examination he refused to talk in terms of “probability” and concluded by saying that “probable” and “possible” meant virtually the same thing. His first answer to the hypothetical question was “yes, it may”, (R. p. 150) and continued (R. p. 151) “Yes. That those are possible.” “Or, it may be possible; yes, it is possible.” “Yes, it could be probable.” And then went on to say that the two words, probable and possible, meant virtually the same thing. (R. p. 152).